Citation Nr: 1743710	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to October 1967. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the case for further development in November 2012, July 2015, and September 2016.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss did not manifest during his military service and is not otherwise related to an event or injury in service.

2. The Veteran's right ear hearing loss is not caused or aggravated by service-connected tinnitus.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Adequate notice was provided in June 2007.
The duty to assist has also been met. VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise. The Board notes that in November 2012, the Board remanded the Veteran's claims to obtain outstanding Social Security Administration (SSA) records. The AOJ requested the Veteran's SSA records. However, the SSA responded that such records did not exist as either the Veteran never applied for benefits or the Veteran did file for benefits but no medical records were obtained. The Veteran was notified by letter in February 2013. In a February 2013 statement in support of claim, the Veteran stated that he had never received SSA disability benefits. Therefore, there are no outstanding SSA records.

The Veteran was afforded a VA audiological examination in October 2007. In November 2012 the Board found this examination inadequate as the examiner relied solely on the absence of hearing disability in service in finding a lack of a nexus between the Veteran's hearing loss and noise exposure in service. The Veteran was afforded another examination in December 2012 and in July 2015 the Board found this examination inadequate for the same reason. The Veteran was again afforded a VA examination in November 2015 and in September 2016 the Board found this examination inadequate as well because the examiner did not adequately consider the Veteran's lay statements. An addendum opinion was obtained in October 2016. However, this opinion also relied upon the absence of hearing loss in service in finding the Veteran's hearing loss was not related to his service. Therefore, the Board finds this opinion to be inadequate as well. In an April 2017 VHA directive, the Board referred the case to a specialist for a medical opinion. A new medical opinion was obtained in July 2017. The Board has reviewed the July 2017 medical opinion, and finds that it is adequate to adjudicate the claim on appeal as it contains a full rationale, reflects consideration of the Veteran's history and statements and pertinent medical literature. Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
Certain chronic diseases (including sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). If a chronic disease enumerated in 38 U.S.C.A. § 1101(a); 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is seeking service connection for right ear hearing loss related to noise exposure incurred during service or as secondary to service-connected tinnitus. Here, both the first and second elements of both theories of service connection are satisfied. 

The Board recognizes without going into great detail, that the Veteran has hearing loss for VA purposes, based on an October 2007 VA examination that showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
60
60
Speech audiometry revealed speech recognition ability of 96 percent in the right ear. The pure tone threshold results satisfy the criteria of 38 C.F.R. § 3.385, thus, the Veteran has a current disability. This is the first evidence in the record of a current hearing impairment, as defined by regulation. 

Regarding an in-service event for the direct service connection theory of entitlement, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was as a firearms repairman. In his application for benefits dated in May 2007, the Veteran attributed his hearing loss to extremely loud noises and concussions in service. In a statement in support dated in July 2007, the Veteran stated that during service he tried out for the rifle team and fired on range five days a week for four weeks. He further stated that foam hearing protection was ineffective. The Veteran is competent to testify regarding the circumstances of his service and the evidence supports that he would have experienced noise exposure during service.  Therefore, the Board also finds his statements credible and the evidence establishes the Veteran had noise exposure during service.

For the secondary service connection theory of entitlement, service connection for tinnitus was awarded in a March 2013 rating decision.  Therefore, the evidence shows the Veteran has a service-connected disability of tinnitus.

Therefore, only the third element of both the direct and secondary service of connection theories of entitlement is at issue here. 

In a statement in support dated in May 2007, the Veteran stated that he has had constant buzzing in his ears since 1975. He also stated that 1975 was the first time his wife brought his hearing loss to his attention, which he knew, but did not want to accept.

In a statement in support dated in July 2007, the Veteran reported being exposed to gunfire without effective ear protection in 1966 when he tried out for the rifle team. He also stated that from 1966 to 1967 he was exposed to noise from rockets, mortars and occasional hawk missiles while in Vietnam. 

In an October 2008 statement, he asserted that he has been affected by hearing loss his entire post-military life.

In the Veteran's Form 9 dated in August 2009, he stated his right ear was the ear closest to the weapon when firing in service.

Service treatment records do not contain any complaints or diagnosis of hearing loss. At the time of his entrance examination in August 1964, hearing loss was noted in the left ear only.  

Audiology testing standards have changed since the Veteran was discharged from service. They were set by the American Standards Association (ASA) prior to November 1, 1967. After that date, audiometric testing was conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements. Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurement recorded in ISO or ANSI units. Accordingly, VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz. The following charts reflect the Veteran's entrance and separation audiology examinations, with ISO conversions reflected in parentheses.

The Veteran's entrance examination dated in August 1964 revealed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
5 (15)
0 (5)

The Veteran underwent another audiological examination at separation from service in October 1967. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10 (0)
-10 (0)
0 (10)
0 (5)
As discussed above, the record contains multiple inadequate VA examination opinions.  As such, the Board will not further discuss these nexus opinions.

The Board obtained a new medical opinion by a VA audiologist in July 2017. The audiologist noted that she took into consideration the Veteran's reports of hearing loss during and after service in rendering her opinion. The specialist opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure while in service. The audiologist noted that the Veteran did not have a significant threshold shift beyond normal measurement variability while in service. She explained that a determination of a significant threshold shift beyond normal measurement variability caused by or a result of noise exposure is made by an audiologist on a case by case basis after careful review of all evidence. She found that the evidence in this case clearly and convincingly showed the Veteran did not have hearing injury while in service. The specialist did concede noise exposure while explaining that not everyone who is exposed to hazardous noise will suffer noise injury, and that delayed onset hearing loss due to previous noise exposure is unlikely to occur. She explained that if the evidence does not show a significant threshold shift during service, then any hearing loss occurring after service is less likely as not caused by or a result of noise exposure while in service. She explained that many factors can contribute to hearing loss following service, such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic/hereditary factors, smoking, etc. She stated that audiograms provide objective evidence of noise injury and that in the absence of objective audiometric evidence of noise injury during service, an affirmative opinion that the Veteran suffered some latent undiagnosed injury is utter speculation and directly contradicts the evidence of record.

The audiologist cited to a study by the Institute of Medicine of the National Academies published in 2006. This study found that:

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

The examiner also noted that "there is no compelling evidence that progression of hearing loss directly attributed to the original exposure occurs when there is no permanent hearing loss at the time of the exposure."

The examiner discussed several relevant scientific studies regarding noise exposure and hearing loss and stated "longitudinal studies have confirmed the consensus view that previously noise exposed people do not experience subsequent hearing loss progression in excess of expected age-related changes." The examiner concluded that in the Veteran's case, "in the absence of an objectively verifiable noise injury while in service, the association between claimed right ear hearing loss and noise exposure while in service cannot be assumed to exist."

With regard to whether the Veteran's service-connected tinnitus caused or aggravated his right ear hearing loss, the examiner stated that tinnitus is not a disease process and it is not possible for tinnitus to cause or aggravate hearing loss. The examiner also stated that tinnitus is a common symptom of hearing loss.  The examiner cited to multiple articles in support of this opinion.

The Board affords the July 2017 opinion substantial weight of probative value because the reviewing physician considered the relevant history of the Veteran's claimed disability and the Veteran's lay statements, provided a sufficiently detailed description of the disability, and provided sufficient analysis to support her opinion concerning the etiology of the Veteran's right ear hearing loss. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In the July 2017 Appellant's brief submitted by the Veteran's representative in response to the medical expert opinion, articles on "Hidden hearing loss" are cited to, which state that researchers at University of Connecticut School of Medicine have developed a new hearing test that can identify hearing loss or deficits in some individuals considered to have normal or near-normal hearing in traditional tests. The Board acknowledges that there may indeed be alternative testing that identifies hearing deficit not found on traditional audiometry. However, the governing regulation dictates that testing of hearing for VA compensation purposes must be in accordance with 38 C.F.R. §§ 3.385, 4.85; governing statute (38 U.S.C.A. § 1110) specifies that service connection is to be awarded for disability; and a governing regulation (38 C.F.R. § 3.385) defines hearing loss disability (and it is not in dispute that the Veteran's separation examination did not meet that definition on official audiometry). In its determinations the Board is bound by the controlling law and regulations. See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

The July 2017 brief also cited to the National Academy of Science study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," which stated that "noise doses associated with hearing loss are likely to be associated with tinnitus." However, this study also stated "[t]he evidence is not sufficient to determine precisely the magnitude of the risk of tinnitus associated with hearing loss." 

The Board finds the July 2017 VA specialist's opinion most persuasive regarding the etiology of the Veteran's hearing loss. Here, the Veteran's objective audiogram examinations performed at entry and separation from service did not show hearing loss or a significant threshold shift in hearing. The Veteran reported 1975 as the first time his wife pointed out his hearing loss to him. The Veteran's STRs are silent for complaints of hearing loss by the Veteran. Although, as the study cited by the Veteran's representative finds, tinnitus and hearing loss may be caused by the same types of noise doses, the 2017 VA specialist cited to several scientific studies which have found no evidence of delayed hearing loss. The specialist concluded that "in the absence of an objectively verifiable noise injury while in service, the association between claimed right ear hearing loss and noise exposure while in service cannot be assumed to exist." Although the specialist did not specifically cite to the studies noted by the Veteran's representative, her opinion reflects that she is well-versed in the field of audiological research. The general presumption of competence of a VA medical examiner includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies. See Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (finding that in the absence of clear evidence to the contrary, VA medical examiners are presumed competent). Therefore, the Board presumes the audiologist was aware of these studies and considered them when providing her opinion.  Neither the Veteran nor his representative has raised any questions regarding the competence of the VA specialist that provided the July 2017 opinion.

Furthermore, with regard to the Veteran's claim for service connection for right ear hearing loss secondary to service-connected tinnitus, the 2017 VA examiner stated that tinnitus is a symptom of hearing loss, not a disease process. The examiner stated that it is not possible for tinnitus to cause or aggravate hearing loss. This opinion is persuasive of a conclusion that the Veteran's right ear hearing loss was not caused or aggravated by his service-connected tinnitus.

The Board has considered the Veteran's statements; as a layperson, he is competent to testify regarding observable symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Nevertheless, the Veteran is not competent to establish a matter that requires medical knowledge of a complex issue, such as providing an etiological link of his current hearing loss to in-service noise exposure or tinnitus. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Overall, the weight of the competent evidence of record is against finding that the Veteran's right ear hearing loss was caused or aggravated by his service-connected tinnitus, had its clinical onset in active service, manifested within one year of his discharge from active service, or is otherwise related to his period of active service. Hence, the claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


